Citation Nr: 0527821	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  00-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) between 
December 30, 1999 and January 18, 2003.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD from January 19, 2003, exclusive of a 
temporary total hospitalization rating.

3.  Entitlement to an effective earlier than January 19, 2003 
for the award of a 70 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970.

This appeal arose from an April 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).  This decision awarded service 
connection for PTSD, effective December 30, 1999, with an 
evaluation of 30 percent assigned.  In October 2002, the 
veteran testified at a personal hearing before a Veterans Law 
Judge sitting in Detroit, Michigan.  In April 2003, the Board 
of Veterans Appeals (Board) issued a development memorandum 
requesting additional development.  In November 2003, this 
case was remanded by the Board for further development.  In 
May 2004, a rating action was issued which increased the 
disability evaluation for PTSD to 70 percent, effective 
January 19, 2003; assigned a temporary total rating from 
March 24, 2003 to April 30, 2003, based on hospitalization 
and treatment for a service-connected disability; and granted 
a total rating for compensation purposes based on individual 
unemployability, effective from January 19, 2003.

As noted above, the veteran had testified at a Board hearing 
in October 2002.  The Veterans Law Judge that conducted that 
hearing is no longer with the Board.  Therefore, the veteran 
was sent correspondence on August 15, 2005 which noted that 
since the law requires that the Veterans Law Judge who had 
conducted the hearing must participate in any decision 
rendered, he had the right to another hearing.  He was given 
30 days to respond.  However, the veteran failed to respond 
to this correspondence.  As a consequence, the Board will 
proceed to the merits of the claim.

The issue of entitlement to an effective earlier than January 
19, 2003 for the award of 70 percent for PTSD and the 
inextricably intertwined issue of entitlement to an 
evaluation in excess of 30 percent for PTSD between December 
30, 1999 and January 18, 2003, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

From January 19, 2003, the veteran's PTSD was manifested by 
slow speech which was without defect or deficit, decreased 
energy, poor self-esteem, no psychotic thought disorder, no 
hallucinations or delusions, anxiety, depression, and 
abstract thought processes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD from January 19, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for PTSD on December 
15, 1999.  On February 1, 2000, the RO sent a letter to the 
veteran advising him of what was needed to submit a well 
grounded claim.  It notified him of what was needed to 
substantiate his claim for service connection for PTSD.  He 
was told what VA would do to assist him in developing his 
claim; he was also told what he should submit.  The rating 
action issued on April 18, 2000 awarded service connection 
for PTSD, assigning it an evaluation of 30 percent.  The 
March 2001 supplemental statement of the case included the 
provisions of 38 C.F.R. § 3.159.  Therefore, the veteran has 
been provided with the notification and assistance 
requirements of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 2, 2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran has been provided 
with a statement of the case and numerous supplemental 
statements of the case, to include the March 2001 
supplemental statement of the case which contained the laws 
and regulations pertaining to the VCAA, namely 38 U.S.C.A. 
§ 3.159.  He also testified at a personal hearing before a 
Veterans Law Judge.  Therefore, it is found that the veteran 
was aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  




Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating from January 19, 2003, 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the 70 
percent initial rating until the present.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for evaluating psychoneurotic disorders 
is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2004).

A Global Assessment of Functioning (GAF) Score of 41 to 50 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, p. 47 (4th ed., 
revised 1994) (Manual).  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the Manual.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

From January 18, 2003

The veteran's VA group therapy treatment records noted that 
on January 24, 2003, his employment had been terminated 
because he had violated the workplace rules against violence.  
On January 29, 2003, he was quite distressed, sad, angry, and 
depressed, mainly the result of his being fired from his job.  
On February 12, 2003, he was noted to be alert and oriented.  
His speech was normal in rate, and he was coherent.  His 
affect was tearful and his mood was depressed.  His displayed 
no psychotic symptoms.  

The veteran was hospitalized by VA between March 24 and April 
26, 2003.  He complained of intrusive dreams, an inability to 
sleep, and stress.  He noted social isolation, trouble with 
sleep, anger, anxiety, and depression.  He was alert and 
oriented in three spheres.  He was also cooperative, had good 
physical care and normal motor behavior.  His affect was 
dysphoric and anxious, but there were no delusions, 
hallucinations, or suicidal or homicidal ideation.  The 
diagnoses were PTSD and depressive disorder.  His GAF was 28.

The Social Security Administration noted in May 2003 that the 
veteran had anxiety and depression.  He had marked 
limitations.  He had limitations in responding to changes in 
his work setting and in maintaining attendance and work pace.

Additional VA outpatient treatment records showed that in 
July 2003 his condition was stable.  In September 2003, he 
was alert and oriented in three spheres.  He was friendly and 
cooperative and was appropriately dressed and groomed.  He 
denied suicidal and homicidal ideation and displayed no 
psychotic features.  His mood was euthymic.  He said that he 
had a lifetime of depression, serious anxiety and tension, 
trouble understanding and concentrating, and trouble 
controlling his violent behavior.  He indicated, however, 
that he had not been bothered by psychological or emotional 
problems in the month prior to the interview.  His PTSD was 
assigned a GAF Score of 70.  In October 2003, he was alert 
and oriented, and his mood was euthymic.  His PTSD was 
assigned a GAF Score of 70.  In November 2003, he complained 
of having more anger than he would like; in December 2003, he 
noted that he had begun anger management, which he was 
pleased about.  He noted still having trouble coping with 
holidays and memories of Vietnam.

VA afforded the veteran an examination in April 2004.  He 
stated that he did not sleep well, having nightmares almost 
every night.  He noted that he got agitated over the 
situation in Iraq.  The mental status examination noted that 
he had adequate personal hygiene.  His speech was slow but 
was without defect or deficit.  He was depressed.  He had 
poor sleep, decreased appetite, decreased energy and poor 
self-esteem.  He stated that he felt useless.  He was 
rational and logical, and displayed no evidence of any 
psychotic thought disorders.  He denied auditory or visual 
hallucinations.  He commented that he feared his temper but 
denied any violent outbursts.  He denied having any phobias 
or ritualistic behaviors.  He stated that he would have 
"panic attacks" whenever he would hear bad news.  When he 
gets anxious and upset, he would retreat to his room and 
isolate himself.  He had a good fund of knowledge for his 
level of education, had abstract thought processes, and no 
trouble with simple arithmetic.  

The examiner noted that the veteran had been let go from his 
last job because of violence in the workplace, and that he 
still had trouble being around other people.  He felt tense 
and was unable to deal with stress.  The following signs of 
PTSD were noted:  intrusive symptoms, avoidance symptoms, and 
arousal symptoms.  He had ongoing sleep problems, continued 
intrusive thoughts, and nightmares.  He avoided activities 
and people.  He had anhedonia, and felt detached and 
estranged from his family.  He displayed a restricted affect 
(depression and anger).  He also displayed irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  He was diagnosed with 
PTSD, which was assigned a GAF Score of 55.


Analysis

From January 19, 2003

After a careful review of the evidence of record, it is found 
that an initial evaluation in excess of 70 percent for the 
service-connected PTSD from January 19, 2003 is not 
warranted.  

According to the applicable criteria, a 100 percent 
evaluation is justified for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name.

There is no evidence of record that suggests that the veteran 
has gross impairment in thought processes or communication; 
rather, the record noted that his thought process were linear 
and normal.  He has consistently denied suffering from 
delusions or hallucinations.  While there is evidence that he 
has some trouble controlling his anger, he has sought anger 
management; however, there is no indication of the presence 
of grossly inappropriate behavior.  There is no suggestion in 
the record that the veteran is a persistent danger to himself 
or others.  He did not display any inability to perform the 
activities of daily living; notably his personal hygiene was 
normal.  He was not disoriented as to time and place; in 
fact, he has consistently been oriented in three spheres.  
Finally, his memory is intact.  Therefore, there is no 
evidence to suggest that an evaluation in excess of 70 
percent is warranted during any portion of the appeal period 
beginning January 19, 2003.

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2004).  It is not found that this case presents such 
an exceptional or unusual disability picture inasmuch as 
there has been no demonstration of such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 70 percent for the service-connected 
PTSD from January 19, 2003.


ORDER

An initial evaluation in excess of 70 percent for the 
service-connected PTSD from January 19, 2003 is denied.


REMAND

In May 2004, the RO issued a rating action which assigned a 
70 percent disability evaluation to the veteran's service-
connected PTSD effective January 19, 2003.  In August 2004, 
the veteran submitted a notice of disagreement with the 
effective date assigned to this increase in the disability 
evaluation.  No statement of the case on this issue has been 
sent to the veteran and his representative.  When a notice of 
disagreement has been submitted, the claimant is entitled to 
a statement of the case; the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

Whether an earlier effective date for the assignment of the 
70 percent rating for PTSD may be granted could affect the 
issue of entitlement to an evaluation in excess of 30 percent 
for PTSD between December 30, 1999 and January 18, 2003.  The 
Court has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Since the issue of entitlement to 
an earlier effective date could affect the outcome of the 
claim for entitlement to an evaluation in excess of 30 
percent between December 30, 1999 and January 18, 2003, they 
must be considered as inextricably intertwined.  The Board 
must, therefore, defer action on the rating issue until the 
veteran has been afforded the opportunity to perfect an 
appeal as to the earlier effective date issue.

Accordingly, the matters of entitlement to an effective date 
earlier than January 19, 2003 for the award of a 70 percent 
disability evaluation for the service-connected PTSD and 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD between December 30, 1999 and January 18, 2004 are 
REMANDED for the following:

1.  After reviewing the claim of entitlement to an 
effective date earlier than January 19, 2003 for 
the award of a 70 percent disability evaluation for 
the service-connected PTSD in light of the VCAA, 
and if the claim remains denied, the RO should 
provide the appellant and his representative with 
an appropriate statement of the case on that issue, 
and give them the opportunity to respond.  If the 
veteran perfects his appeal by timely submitting a 
substantive appeal, the case should be returned to 
the Board for further appellate review of this 
issue.  

2.  If any pertinent, additional evidence is added 
to the record concerning the issue of entitlement 
to an evaluation in excess of 30 percent for PTSD 
between December 30, 1999 and January 18, 2003, the 
AMC should readjudicate this claim and if the claim 
remains denied provide the appellant and his 
representative with an appropriate supplemental 
statement of the case on that issue, and give them 
the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


